Smith, C. J.,
delivered the opinion of the court.
The appellee exhibited its bill in the court below against Paine’s Chapel of the African Methodist Episcopal Church and the Board of Ohurch Extension of the Church Extension Society of the African Methodist Episcopal Church, praying that their claim to certain land claimed by the appellee to be owned by it be *27canceled as a cloud on its title, and there was a decree in accordance therewith. The summons for Paine’s' Chapel was served on its pastor ando several of its trustees. An answer was filed by the board of ex- ■ tension. No answer was filed by Paine’s Chapel, but .its pastor and trustees answered, disclaiming any authority to represent the. chapel.,
The land in question was conveyed several years since by the then owner thereof to several persons in trust for the use and benefit of the members of the African Methodist Episcopal Church in the United States,' and Páine’s Chapel now maintains’ thereon a house of worship and also a residence for its pastor.
The appellee obtained two judgments in suits filed by it in the court of a justice of the peace against Paine’s Chapel of the African Methodist Episcopal Church, the process therein having been served upon vits pastor and several persons designated as its trustees. Executions were issued on these judgments, and the land here in question was sold thereunder and purchased by the appellee.
The sale of the land to the appellee under the executions against Paine’s Chapel must he held to convey to it no title thereto, one sufficient reason therefor being that it does not appear that Paine’s Chapel ever resolved itself into a corporation or “oraganized body” in accordance with the provisions of section 933, Code of 1906 (2 Hemingway’s Code, section 4109), and unless this has been done, it cannot act or be dealt with as such.

Reversed and remanded.